This is an action for a writ of prohibition to enjoin two of the judges of the Court of Common Pleas of Franklin county from hearing a proceeding in contempt against the relator for the failure to pay temporary alimony in compliance with a previous court order. The instant action is based upon the contention that the pleadings in the action in which the alimony was awarded show that the parties to such action were living and cohabiting together at the time of the granting of the award; that under such circumstances Section 11994, General Code, does not authorize the granting of temporary alimony; and that the trial court exceeded its jurisdiction.
It is further contended that the relator has no adequate remedy at law as the award was not a final order from which an appeal could be prosecuted, and that if the award was complied with and payments made, recovery *Page 557 
could not be had after the prosecution of error from the final order and a reversal, as the beneficiary would have spent the money. The respondents have filed a demurrer to the petition.
It is well settled that a writ of prohibition lies only when the inferior court proposes to exceed its lawful jurisdiction as to the person or the subject matter, or in the enforcement of its rulings in a manner or by a means not entrusted to its judgment or discretion, and the party seeking the writ is without other adequate remedy. Prohibition is not an appropriate remedy for the correction of errors and does not lie to prevent an erroneous decision in a case which the court is authorized to adjudicate. The issuance of the writ would not be justified by an insufficiency of the statement of a cause of action or by insufficient proof to sustain a cause of action. Such matters do not go to the jurisdiction of the inferior court, but are rather questions of law and fact to be determined in the action there pending. On application for a writ of prohibition to stay an action of an inferior court, the sole question to be determined is the jurisdiction of that court, and the court in which the writ is sought will not consider any mere error or irregularity occurring in the progress of the case in the inferior court. 2 Spelling on Injunctions and Other Extraordinary Remedies (2 Ed.), 1472, Section 1716; High's Extraordinary Legal Remedies (2 Ed.), 603, Section 762; State, ex rel. Nolan, v. ClenDening, 93 Ohio St. 264,112 N.E. 1029; State, ex rel. Garrison, v. Brough,94 Ohio St. 115, 113 N.E. 683; Kelley, Judge, v. State, ex rel.Gellner, 94 Ohio St. 331, 114 N.E. 255.
Now, did the court have jurisdiction to make an award of temporary alimony under the state of facts? The respondents are two judges of the Court of Common Pleas, one of whom is assigned to the Division of Domestic Relations, under Section 1532, General Code. *Page 558 
The Common Pleas Court is the court of general jurisdiction in Ohio. The Constitution itself confers no jurisdiction whatever upon the Common Pleas Court either in civil or criminal cases. It merely gives that court capacity to receive jurisdiction which shall be fixed by law. Section 4, Article IV, Constitution. Its jurisdiction is therefore statutory. In accordance with this constitutional authority the General Assembly has conferred upon the Court of Common Pleas original jurisdiction in all civil cases where the sum or matter in dispute exceeds the exclusive jurisdiction of the justice of the peace. Section 11215, General Code. The Common Pleas Court being a court of general jurisdiction of all actions, legal and equitable, it has jurisdiction of all actions unless its jurisdiction is taken away by statute. A writ will not be issued prohibiting the Court of Common Pleas from determining its own jurisdiction where jurisdiction of the subject matter of the action has been conferred upon that court by the laws of the state. 11 Ohio Jurisprudence, 832, Section 185, and cases cited thereunder.
In addition to the general powers granted to the Court of Common Pleas, Section 11994, General Code, authorizes the award of temporary alimony by the court in the following words:
"* * * the court, or a judge thereof, in vacation, may grant alimony to either of the parties for his or her sustenance and expenses during the suit * * *."
In the light of those provisions of the General Code, we are of the opinion the respondents were duly authorized to make the temporary alimony award, the correctness of which can only be determined by a reviewing court after the case is finally adjudicated.
The relator calls our attention to the case of State, ex rel.Nolan, v. ClenDening, supra, and relies upon it as authority for the granting of the writ. That case *Page 559 
differs from the one at bar in that the writ there was directed against the liquor licensing board of Ohio which had been granted the quasi-judicial power of trying members of county liquor licensing boards for the violation of certain regulations. The jurisdiction of the state board was limited while in the case at bar the jurisdiction of respondents is general. The writ in theClenDening case was granted for the reason that the defendant board was without jurisdiction to hear the case.
This court is of the opinion that the respondents were acting within their own jurisdiction in granting the temporary alimony, and that the demurrer should be sustained.
Demurrer sustained.
WISEMAN, P.J., and HORNBECK, J., concur.
ON APPLICATION for rehearing.